Petitioners, for an Order Restraining John P. Boland and Others, Individually and as Members Constituting the New York State Labor Relations Board, Respondents, from Proceeding or Taking Any Action under and Pursuant to an Order of Said New York State Labor Relations Board, Dated April 26, 1939, in the Matter Known on the Records of Said Board as Case No. CH-87, and from Holding a Hearing in Said Case on May 4, 1939, as Directed by Notice of Hearing Annexed to Said Order.— Motion for stay pending appeal granted. The charge on which respondents are attempting to try petitioners was not incorporated in the original complaint. Thereafter respondent attempted to force petitioners to trial on the charge but the notice given relative thereto concededly was inadequate and insufficient. Denial of the relief asked for under article 78 of the Civil Practice Act presents a reviewable question. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.